wl

FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA MAY 1 0 2013
C*€rk, u.s. msu-icc and

Ba"kruptcy courts
CASSEY WRIGHT, )
)
Plaintiff, )
)

v. ) Civil Action N0. .

) 15/677
COMMUNITY BRIDGES, )
)
Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’ s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff alleges that Ariel Skalina caused her "trauma" because he "objectified" her and
"looked [her] up and down like a piece of meat." Compl. at l. Plaintiff does not explain Mr.
Skalina’s relationship to the named defendant; nor does she set forth sufficient factual allegations
to support her claim that the defendant’s actions "violat[ed] the Disability Act." Ia'. Plaintiff
thus fails to provide either a short and plain statement of the claim showing that she is entitled to
relief or a statement showing the basis of this court’s jurisdiction As drafted, the complaint fails

to comply with Rule S(a), and it will be dismissed. An Order consistent with this Memorandum

,i…tz>c_

United Stat:s‘ District Judge

Opinion is issued separately.

DATE: